NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

TREVALE MCCALL,               :
                              :         Civ. No. 18-15395(RMB-JS)
               Plaintiff      :
     v.                       :
                              :                 OPINION
CORRECTIONS OFFICER REPICE,   :
                              :
               Defendant      :
______________________________:

      On January 18, 2019, the Court administratively closed this

action until the expiration of Standing Order 18-4, which stayed

this matter during the Government shutdown. Standing Order 18-4

has expired. The Court will reopen this matter.

      On October 29, 2018, Plaintiff filed this civil rights action

under Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388 (1971). (Compl., ECF No. 1.) On November

9,   2018,   Plaintiff   filed   an   application     to   proceed   without

prepayment of fees (“in forma pauperis” or “IFP”) under 28 U.S.C.

§ 1915(a). (IFP App., ECF No. 3.) Plaintiff’s IFP application

establishes his financial eligibility to proceed IFP and will be

granted.

      Federal   law   requires   this   Court    to   screen   Plaintiff’s

Complaint for sua sponte dismissal prior to service, and to dismiss

any claim that fails to state a claim upon which relief may be
granted under Fed. R. Civ. P. 12(b)(6) and/or to dismiss any

defendant who is immune from suit. See 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b), and 42 U.S.C. § 1997e(c).

     The allegations in the Complaint, accepted as true solely for

the purpose of screening the Complaint, state an Eighth Amendment

excessive   force   claim   against   Corrections   Officer   Repice.1

Accordingly, dismissal of the Bivens claim is not warranted at

this time and the action shall proceed.

     Plaintiff has also filed a motion for appointment of pro bono

counsel under 28 U.S.C. § 1915(e)(1). (ECF No. 4.) Prior to

appointing pro bono counsel, district courts “must consider as a

threshold matter the merits of the plaintiff’s claim” and appoint

counsel only if the claim has some merit in fact and law. Tabron

v. Grace, 6 F.3d 147, 155 (3d Cir. 1993). Based solely upon the

facts alleged in the Complaint, accepted as true at this stage of

the litigation, the claim may have merit in fact and law.

     “If the district court determines that the plaintiff's claim

has arguable merit in fact and law, the court should then consider

a number of additional factors that bear on the need for appointed

counsel.” Tabron, 6 F.3d at 155. Those factors include: (1) the




1  The Court reserves the issue of whether the Complaint raises a
Bivens claim in a new context and, therefore, requires a special
factors analysis before creating an implied Bivens remedy,
pursuant to the Supreme Court decision in Ziglar v. Abbasi, 137 S.
Ct. 1843 (2017).

                                  2
plaintiff's ability to present his or her case; (2) the difficulty

of the particular legal issues; (3) the degree to which factual

investigation will be required and the ability of the indigent

plaintiff to pursue such investigation; (4) whether the case is

likely to turn on credibility determinations; and (5) whether the

case will require testimony from expert witnesses. Id. at 155-56.

      First, the Court will address the difficulty of the legal

issue. “Force that is used ‘maliciously and sadistically for the

very purpose of causing harm’ violates the Eighth Amendment.” Young

v. Martin, 801 F.3d 172, 180 (3d Cir. 2015) (quoting Whitley v.

Albers,    475   U.S.     312,    320–21       (1986)   (citation   and     internal

quotation marks omitted). “The ‘[a]pplication of force by ...

prison guards exceeding that which is reasonable and necessary

under the circumstances’ may be actionable.” Id. (quoting Davidson

v. O'Lone, 752 F.2d 817, 827 (3d Cir. 1984); see also Giles, 571

F.3d at 326 (an officer “may not ... use gratuitous force against

an   inmate   who   has    been    subdued”).       This   legal    issue    is   not

difficult. It simply requires an analysis of whether the force

used was reasonable and necessary under all of the circumstances

present.

      Second, Plaintiff has adequately represented himself at the

pleading stage by setting forth the relevant facts and his claim

for relief. Third, Factual investigation will be required and the

case will likely turn on credibility determinations but expert

                                           3
testimony    should   not   be   required   and    discovery    should   be

straightforward. Therefore, at this early stage of the litigation,

the Court declines to appoint pro bono counsel, however, a court

may appoint pro bono counsel at any time. Tabron, 6 F.3d at 156-

57.

      For   the   reasons   discussed   above,    the   Court   will   grant

Plaintiff’s IFP application and permit this action to proceed. The

Court will deny Plaintiff’s motion for appointment of pro bono

counsel without prejudice.



An appropriate Order follows.



Date: February 8, 2019

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  UNITED STATES DISTRICT JUDGE




                                    4
